Case 1:20-cv-05538-RML Document 1-1 Filed 11/13/20 Page 1 of 5 PageID #: 2




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 INGA GORDON,                                                                          PETITION FOR
                                                                                       REMOVAL
                                         Plaintiff,

                     -against-                                                         Jury Trial Demanded
                                                                                       ECF Case
 THE STOP & SHOP SUPERMARKET
 COMPANY LLC,
                                                                                       Docket No.:
                                         Defendant.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

           Defendant, THE STOP & SHOP SUPERMARKET COMPANY LLC, petitioners for the

 removal of this action from the Supreme Court of the State of New York, County of Queens, to

 the United States District Court, Eastern District of New York, respectfully shows this Honorable

 Court:

           FIRST:              On or about February 4, 2020, the Plaintiff commenced a civil action

 against the above-named Defendant in the Supreme Court of the State of New York, County of

 Queens, entitled:

 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF QUEENS
 --------------------------------------------------------------------X
 INGA GORDON,                                                                     Index No. 701958/20

                                         Plaintiffs,

                     -against-

 THE STOP & SHOP SUPERMARKET
 COMPANY LLC,

                                     Defendants.
 --------------------------------------------------------------------X
Case 1:20-cv-05538-RML Document 1-1 Filed 11/13/20 Page 2 of 5 PageID #: 3




 A copy of the Summons and Complaint in this action is annexed hereto as Exhibit “A” and

 made a part hereof. On or about April 20, 2020, THE STOP & SHOP SUPERMARKET

 COMPANY LLC timely interposed its Answer, a copy of which is annexed hereto as

 Exhibit “B”. On or about July 17, 2020, Plaintiff served her Verified Bill of Particulars

 and discovery responses on THE STOP & SHOP SUPERMARKET COMPANY LLC,

 which are annexed hereto collectively as Exhibit “C”. Plaintiff also served a Response to

 CPLR Section 3017 Demand on or about October 16, 2020 which is annexed hereto as

 Exhibit “D”. Upon information and belief, the foregoing constitutes all process, pleadings

 and orders allegedly served upon the parties in this action.

        SECOND:         This is an action of civil nature in which the District Courts of the

 United States have been given original jurisdiction in that there exists diversity of

 citizenship between the plaintiff and the defendant and the amount in controversy exceeds

 the sum of 75,000.00 exclusive of interests and costs. Accordingly, there exists jurisdiction

 in the District Court of the United States as provided in 28 U.S.C. §1332.

        THIRD:          Under the provision of 28 U.S.C. §1441, the right exists to remove

 this civil action from the Supreme Court of the State of New York, County of Queens to

 the United States District Court for Eastern District of New York, which embraces the

 place where this action is pending. In her complaint Plaintiff, INGA GORDON, seeks

 judgment as a result of personal injuries allegedly sustained on July 9, 2018. The

 occurrence at issue herein took place on the premises commonly known and identified

 as 70-20 Rockaway Beach Boulevard, Queens, New York, 11692, more specifically the

 interior of said building used as a supermarket.

        FOURTH:         The action involves a controversy between citizens of different
Case 1:20-cv-05538-RML Document 1-1 Filed 11/13/20 Page 3 of 5 PageID #: 4




 States. The Plaintiff is and was at the commencement of the action, a citizen of New York

 State, Queens County. The Defendant, The Stop & Shop Supermarket Company LLC, is

 a Foreign Limited Liability Company with its sole member being Ahold Delhaize U.S.A.,

 Inc., a Delaware Corporation with its principal place of business located at 1365 Hancock

 Street, Quincy, Massachusetts 02169.

        FIFTH:          Upon information and belief, Plaintiff’s alleged amount in

 controversy will be claimed by the Plaintiff to exceed the $75,000.00 threshold. Plaintiff’s

 Complaint did not specify the amount of damages because under NY State CPLR Section

 3017(c), a plaintiff in a personal injury matter in the Supreme Court of the State of New

 York is not permitted to assert the damages amount in the Complaint.

        SIXTH:          However, in Plaintiff’s     Response to CPLR Section 3017(c)

 Demand, Plaintiff claims damages in the amount of $275,000.00 (Two-Hundred and

 Seventy-five Dollars). See Exhibit “D”. While the foregoing is expressly denied by the

 Defendant, based on the Plaintiff’s CPLR Section 3017 (c) response, the alleged amount

 in controversy is claimed to exceed $75,000. Accordingly, there exists original jurisdiction

 in the District Courts of the United States as provided in 28 U.S.C. Section 1332.

        SEVENTH: The instant Petition is being filed within thirty days of learning that

 the amount in controversy is claimed to exceed the Federal Court’s jurisdictional limit in

 accordance with Fed. R. Civ. P. Section 1446(b). This action is also being removed within

 a year of commencement of the Action pursuant to Fed. R. Civ. P. Section 1446(b). No

 party to this action will be prejudiced by removing the Action.

        EIGHTH:         In accordance with the requirements of 28 U.S.C. Section 1446

 Defendant attaches herewith and incorporates herein by reference copies of the following
Case 1:20-cv-05538-RML Document 1-1 Filed 11/13/20 Page 4 of 5 PageID #: 5




 items served in this action:

        a.      Plaintiff’s Summons and Complaint against the Defendant for damages
                filed in the Supreme Court of the State of New York, County of Queens
                bearing Index Number 715047/2020 (Exhibit “A”)
        b.      The Answer interposed on behalf of Defendant STOP & SHOP (Exhibit
                “B”).
        c.      The Plaintiff’s Bill of Particulars and Discovery Responses (Exhibit “C”).
        d.      The Plaintiff’s Response to CPLR Section 3017 (c) Demand (Exhibit “D”).

        NINTH:          By reason of the forgoing, The Defendant desires and is entitled to

 have this action removed from the Supreme Court of the State of New York, County of

 Queens to the United States District Court for the Eastern District of New York, such being

 the District where this suit is pending.

        TENTH:          Concurrent with the filing of service and Petition for removal,

 Defendants are serving this Petition for removal upon the plaintiff’s attorney, and filing a

 copy of this Petition for removal with the Clerk of the Court for the Supreme Court of the

 State of New York County of Queens.

        WHEREFORE, Defendant, THE STOP & SHOP SUPERMARKET COMPANY

 LLC, prays that the above entitled action now pending against it in the Supreme Court of

 the State of New York, County of Queens be removed from that Court to the United States

 District Court for the Eastern District.

 Dated: New York, New York
        November 13, 2020
                                BY:
                                        ANDRIA S. KELLY, ESQ.
                                        CULLEN AND DYKMAN LLP
                                        Attorneys for Defendant
                                        THE STOP & SHOP SUPERMARKET
                                        COMPANY LLC
                                        100 Quentin Roosevelt Blvd.
                                        Garden City, New York 11530
                                        (516) 357-3700
                                        Our File No.: 23003-0208
Case 1:20-cv-05538-RML Document 1-1 Filed 11/13/20 Page 5 of 5 PageID #: 6




 TO:   LEVINE AND WISS, PLLC
       Attorneys for Plaintiff
       INGA GORDON
       510 Hempstead Turnpike, Suite 206
       West Hempstead, New York 11552
       (516) 747-3222
       File No.: LAW 3654/JSC.ag
